     Case 2:17-cr-00533-KOB-TMP Document 54 Filed 03/29/19 Page 1 of 5                        FILED
                                                                                     2019 Mar-29 PM 03:46
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
           v.                                    ) Case No.: 2:17-cr-533-KOB-TMP
                                                 )
DOUGLAS GLOVER,                                  )
Defendant.                                       )

           MOTION FOR PRELIMINARY ORDER OF FORFEITURE

      Comes now the United States of America and moves this Court for entry of

a Preliminary Order of Forfeiture. In support, the Government states as follows:

      1.        In the Indictment’s Notice of Forfeiture, the United States sought

forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C), 22 U.S.C. § 401, and 28 U.S.C. §

2461(c) of certain property of Defendant DOUGLAS GLOVER, namely any

proceeds obtained directly or indirectly from, and any property used or intended to

be used in, the commission of the offenses charged in Indictment Counts One and

Two. Specifically, Defendant was given notice of the forfeiture of the following

property: 30 round capacity AK-47 Magazines. [Doc. 1.]

      2.        On or about August 28, 2018, Defendant DOUGLAS GLOVER

entered into a plea agreement with the United States [Doc. 44], and on September

24, 2018, Defendant pleaded guilty to Count Three of the Indictment. [Minute


                                             1
      Case 2:17-cr-00533-KOB-TMP Document 54 Filed 03/29/19 Page 2 of 5




Entry, 09/24/18.] In the plea agreement, Defendant agreed to forfeit the AK-47

magazines described above. [See Doc. 7 at 1, 8, 12.]

       3.     The Court’s authority to enter a Preliminary Order of Forfeiture in this

case is governed by Federal Rule of Criminal Procedure 32.2, which directs, in

pertinent part, that:


       (1)    Forfeiture Phase of the Trial.

              (A) Forfeiture Determinations. As soon as practical after a
       verdict or finding of guilty, or after a plea of guilty or nolo contendere
       is accepted, on any count in an indictment or information regarding
       which criminal forfeiture is sought, the court must determine what
       property is subject to forfeiture under the applicable statute. If the
       government seeks forfeiture of specific property, the court must
       determine whether the government has established the requisite nexus
       between the property and the offense . . . .

              ....

       (2)    Preliminary Order.

              (A) Contents of a Specific Order. If the court finds that
       property is subject to forfeiture, it must promptly enter a preliminary
       order of forfeiture . . . directing the forfeiture of specific property . . . .
       The court must enter the order without regard to any third party’s
       interest in the property. Determining whether a third party has such an
       interest must be deferred until any third party files a claim in an
       ancillary proceeding under Rule 32.2(c).

              ....

       (4)    Sentence and Judgment.
                                              2
      Case 2:17-cr-00533-KOB-TMP Document 54 Filed 03/29/19 Page 3 of 5




              ....

              (B) Notice and Inclusion in the Judgment. The court must
        include the forfeiture when orally announcing the sentence or must
        otherwise ensure that the defendant knows of the forfeiture at
        sentencing. The court must also include the forfeiture order, directly
        or by reference, in the judgment . . . .

       5.    Additionally, because forfeiture is a part of sentencing, the Government

need only demonstrate that the property sought for forfeiture is forfeitable by a

preponderance of the evidence, not proof beyond a reasonable doubt. See United

States v. Dicter, 198 F.3d 1284, 1289 (11th Cir. 1999); see also United States v.

Cabeza, 258 F.3d 1256, 1257-1258 (11th Cir. 2001) (Apprendi does not change

preponderance of the evidence standard in forfeiture phase).

       6.     In this case, the Government seeks forfeiture based upon Defendant’s

plea agreement’s factual bases and his consent to forfeiture.

       7.     Based upon Defendant’s consent to forfeiture, the Attorney General is

now entitled to possession of the above-described property pursuant to Rule

32.2(b)(3) of the Federal Rules of Criminal Procedure, and is authorized to

commence proceedings necessary to accommodate any third-party rights in the

property, pursuant to Rule 32.2(b)(3) and 21 U.S.C. § 853(n).1


1
 The procedural provisions of 21 U.S.C. § 853 governing criminal forfeiture are incorporated by
28 U.S.C. § 2461(c).

                                               3
      Case 2:17-cr-00533-KOB-TMP Document 54 Filed 03/29/19 Page 4 of 5




      8.     Pursuant to Rule 32.2(c)(2), at the conclusion of ancillary proceedings

to determine third-party rights, the Court must enter a final order of forfeiture with

respect to the property, except that if no third party files a timely petition, at the

expiration of the time in which third-party petitions may be filed, the Preliminary

Order of Forfeiture may become the Final Order of Forfeiture, and the United States

shall have clear title to the property.

       Accordingly, for the reasons stated above, the United States respectfully

requests that this Court enter a Preliminary Order of Forfeiture in the above-styled

criminal action, pursuant to 18 U.S.C. § 981(a)(1)(C), 22 U.S.C. § 401, and 28

U.S.C. § 2461(c), ordering the forfeiture of:

           1. 30 round capacity AK-47 Magazines; and

           2. Any other accompanying magazines and ammunition.

      Respectfully submitted this 29th day of March 2019.
                                            JAY E. TOWN
                                            United States Attorney

                                                s/Thomas Borton
                                                Thomas Borton
                                                Assistant United States Attorney
                                                1801 Fourth Avenue North
                                                Birmingham, AL 35203
                                                (205) 244-2001
                                                Thomas.Borton@usdoj.gov


                                            4
      Case 2:17-cr-00533-KOB-TMP Document 54 Filed 03/29/19 Page 5 of 5



                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing has been electronically filed with

the Clerk of Court, Northern District of Alabama, on this 29th day of March 2019,

using the CM/ECF filing system which will send notification of said filing to all

counsel of record.


                                       s/Thomas Borton
                                       Thomas Borton
                                       Assistant United States Attorney




                                          5
